NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



GINGER ANN QUEEN a/k/a                    )
GINGER QUEEN,                             )
                                          )
             Appellant,                   )
                                          )
v.                                        )    Case No. 2D18-2359
                                          )
U.S. BANK NATIONAL                        )
ASSOCIATION, as trustee,                  )
successor in interest to BANK OF          )
AMERICA, NATIONAL                         )
ASSOCIATION, as trustee,                  )
successor by merger to LASALLE            )
BANK NATIONAL ASSOCIATION,                )
as trustee for MERRILL LYNCH              )
MORTGAGE INVESTORS TRUST,                 )
MORTGAGE LOAN ASSET-                      )
BACKED CERTIFICATES, SERIES               )
2006-WMC2,                                )
                                          )
             Appellee.                    )
                                          )

Opinion filed July 12, 2019.

Appeal from the Circuit Court for
Hillsborough County; Gregory P.
Holder, Judge.

Tarya A. Tribble of Tribble Law Center,
P.A., Riverview, for Appellant.

Nancy M. Wallace of Akerman LLP,
Tallahassee; and William P. Heller of
Akerman LLP, Fort Lauderdale, for
Appellee U.S. Bank National Association.
PER CURIAM.


           Affirmed.


KHOUZAM, C.J., and LUCAS and ROTHSTEIN-YOUAKIM, JJ., Concur.




                                  -2-